      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 1 of 46



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

DONALD J. TRUMP FOR                                 CV 20–66–H–DLC
PRESIDENT, INC., REPUBLICAN
NATIONAL COMMITTEE;                             (Consolidated with Case No. CV–
NATIONAL REPUBLICAN                                   20–67–H–DLC)
SENATORIAL COMMITTEE;
MONTANA REPUBLICAN STATE
CENTRAL COMMITTEE,
                                                         ORDER
                     Plaintiffs,

and

GREG HERTZ, in his official capacity
as Speaker of the Montana House of
Representatives; SCOTT SALES, in
his official capacity as President of the
Montana Senate, on behalf of the
Majorities of the Montana House of
Representatives and the Montana
Senate,

                     Intervenor-
                     Plaintiffs,

vs.

STEPHEN BULLOCK, in his official
capacity as Governor of Montana;
COREY STAPLETON, in his official
capacity as Secretary of State of
Montana,

                      Defendants,

and

                                            1
       Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 2 of 46




 DSCC, DCCC, and MONTANA
 DEMOCRATIC PARTY,

                       Intervenor-
                       Defendants.


      “No right is more precious in a free country than that of having a voice in

the election of those who make the laws under which, as good citizens, we must

live.” Burdick v. Takushi, 504 U.S. 428, 441 (1992). As this case illustrates,

protecting this right during a global pandemic presents unique challenges. Indeed,

jurisdictions across the country have had to make difficult decisions about their

electoral processes, often balancing the interests of public health against the

interests of ensuring their citizens can adequately exercise their franchise.

Montana is no exception.

      This litigation requires the Court to determine the constitutionality of

Governor Bullock’s August 6, 2020 directive permitting counties to conduct the

November 3, 2020 general election, in part, by mail ballot (“the Directive”).

Plaintiffs in the lead case (CV 20–66–H–DLC) (“Lead-Plaintiffs”), Intervenor-

Plaintiffs, and Plaintiffs in the member case (CV–20–67–H–DLC) (“Member-

Plaintiffs”) (collectively “the Plaintiffs”) ask this Court to permanently enjoin




                                           2
        Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 3 of 46



enforcement of the Directive. (Docs. 1 at 34; 1 at 39;1 38 at 21–22.) Additionally,

Member-Plaintiffs seek to enjoin Secretary Stapleton’s approval of proposals from

counties seeking to conduct the November 3, 2020 general election, in part, by

mail ballot. (Doc. 1 at 39.)

       In response, Defendant Stephen Bullock (“Governor Bullock”) and

Intervenor-Defendants (collectively referred to as “Defendants”) assert that not

only do Plaintiffs’ claims fail, but jurisdictional hurdles preclude the issuance of

the relief they seek. (See generally Docs. 73–74; 81.) For the reasons stated

herein, the Court finds that while it has jurisdiction over the dispute, the Plaintiffs’

claims are without merit. Accordingly, the Plaintiffs’ prayers for relief will be

denied and judgment in Defendants’ favor will be entered.

       In many respects, this case requires the Court to separate fact from fiction.

As referenced throughout this Order, the parties have provided the Court with

considerable evidence in the form of declarations and documents. Central to some

of the Plaintiffs’ claims is the contention that the upcoming election, both

nationally and in Montana, will fall prey to widespread voter fraud. The evidence

suggests, however, that this allegation, specifically in Montana, is a fiction.



1
  As discussed below, this Court has consolidated the lead case (CV 20–66–H–DLC) and
member case (CV–20–67–H–DLC) pursuant to Federal Rule of Civil Procedure 42(a)(2). (Doc.
45.) Citation to document “1 at 39” refers to document 1 as it exists in the member case (CV–
20–67–H–DLC) pre-consolidation. Throughout this Order citations to certain documents
reference documents filed only in the member case (CV–20–67–H–DLC).
                                              3
       Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 4 of 46



       When pressed during the hearing in this matter, the Plaintiffs were

compelled to concede that they cannot point to a single instance of voter fraud in

Montana in any election during the last 20 years. Importantly, Montana’s use of

mail ballots during the recent primary election did not give rise to a single report of

voter fraud. This is due, in large part, to the fact that Montana has a long history of

absentee voting by as many as 73% of its electorate, combined with the experience,

dedication, and skill of Montana’s seasoned election administrators. Thus, there is

no record of election fraud in Montana’s recent history, and it is highly unlikely

that fraud will occur during the November 3, 2020 general election. This is fact,

which should provide comfort to all Montanans, regardless of their political

persuasion, that between now and November 3, 2020 they will be participating in a

free, fair, and efficient election.

                                      BACKGROUND

       I.     Factual Background

       The COVID-19 pandemic constitutes a serious global health risk that has

paralyzed most of the world. As with the rest of the United States, Montana has not

been immune to the virus’ effect on society. In response to COVID-19’s worldwide

outbreak, on March 12, 2020, Governor Bullock issued an executive order declaring

a state of emergency within Montana. (Doc. 81-8.) Notably, on March 13, 2020,

Governor Bullock amended his prior executive order “to run concurrent to the

                                           4
        Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 5 of 46



emergency declaration of the President of the United States,” after President Donald

J. Trump declared a national state of emergency earlier that day. (Doc. 81-9.)

Currently, both the United States and Montana remain in states of emergency

because of the COVID-19 pandemic.

       As Montana’s 2020 primary election approached, Governor Bullock issued a

directive permitting counties to “conduct the June 2 primary election under the mail

ballot provisions of Title 13, Chapter 19.” (Doc. 81-10 at 4.) Pertinent to this case,

Governor Bullock rooted this directive in the suspension power vested in him by

Montana Code Annotated § 10-3-104(2)(a) by suspending Montana Code

Annotated § 13-19-104(3)(a)’s prohibition on the use of mail ballots for a

“regularly scheduled federal . . . election.” (Id. at 2, 4.) Interestingly enough, one

of the Intervenor-Plaintiffs in this case, the Speaker of the Montana House of

Representatives, Greg Hertz, expressed his “full support” for the directive which, in

his view, allowed “counties to choose what is best for their voters and election staff

during this state of emergency.” (Doc. 81-20 at 3.)

       Following Montana’s successful June 2, 2020 primary election, which

resulted in a record 55% turnout rate, the Montana Association of Counties and the

Montana Association of Clerk & Recorders wrote to Governor Bullock applauding

his prior directive, and urging him to issue a similar directive for the November 3,

2020 general election. (See generally Doc. 81-2.) On August 6, 2020, Governor

                                            5
        Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 6 of 46



Bullock issued the Directive, which, as with Montana’s primary election, permits,

but does not require, counties to “conduct the November 3, 2020 election under the

mail ballot provisions of Title 13, Chapter 19, MCA.” (Doc. 81-15 at 4.) As with

the prior directive, Governor Bullock relies on the suspension power vested in him

by Montana Code Annotated § 10-3-104(2)(a), to render Montana’s prohibition on

the use of mail ballots for federal elections ineffective. (Id. at 2.) Pursuant to the

Directive, 45 of Montana’s 56 counties have opted to conduct the November 3,

2020 general election by mail ballot.2

       II.    Procedural Background

       Lead-Plaintiffs filed suit on September 2, 2020 advancing several

constitutional challenges to the Directive. (Doc. 1.) Specifically, Lead-Plaintiffs’

complain that the Directive violates: (1) Article I, Section IV of the United States

Constitution by changing the time, place, and manner of the November 3, 2020

general election without legislative involvement; (2) Article II, § I of the United

States Constitution by changing the manner in which Montana appoints electors for

the November 3, 2020 general election without legislative involvement; and (3)

their rights under the Fourteenth Amendment of the United States Constitution by

facilitating fraud and other illegitimate voting practices. (Doc. 1 at 31–33.)


2
 These 45 counties are home to 680,315 of Montana’s 720,355 registered voters, or 94% of the
State’s total electorate. Of note, the Directive does not abandon in-person voting, which will
occur in all of Montana’s 56 counties.
                                               6
       Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 7 of 46



      Following the filing of this complaint, the DCCC, DSCC, and the Montana

Democratic party moved to intervene as defendants and Greg Hertz and Scott

Sales, on behalf of the Republican majorities of the Montana House of

Representatives and the Montana Senate, moved to intervene as plaintiffs. (Docs.

28; 33.) The Court permitted such intervention and placed the Plaintiffs’ motion

for preliminary injunctive relief on an expedited schedule. (Doc. 35.) The

Intervenor-Plaintiffs have asserted claims identical to those advanced by the Lead-

Plaintiffs. (Doc. 38.)

      A nearly identical lawsuit was filed by Member-Plaintiffs on September 9,

2020. (Doc. 1.) In that case, the Plaintiffs’ complain that the Directive violates:

(1) Article I, Section IV of the United States Constitution by changing the time,

place, and manner of the November 3, 2020 general election without legislative

involvement; (2) their right to vote by “vote-dilution disenfranchisement” on

account of the “cognizable risk of ballot fraud from mail-ballot elections”; (3) their

right to vote by “direct disenfranchisement” on account of “the sudden surge in

mail in ballots” resulting in “requested ballots never” arriving or arriving too late

and “filled-out ballots” getting lost or delayed in the return process; and (4) their

right to vote and the Equal Protection Clause of the Fourteenth Amendment by

providing greater voting power to voters in counties that elect to send mail ballots

than voters in the 11 counties that do not. (Doc. 1 at 33–38.)

                                           7
        Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 8 of 46



       Given the common questions of law and fact that exist in the lead case (CV

20–66–H–DLC) and the member case (CV–20–67–H–DLC), this Court

consolidated the actions. (Doc. 45.) The Court additionally consolidated

determination of the Plaintiffs’ motions for preliminary injunctions (Docs. 2; 8)

with a trial on the merits. (Doc. 69.)3 A hearing on this matter was held on

September 22, 2020.

                                     LEGAL STANDARD

        An injunction “is an extraordinary remedy never awarded as of right.”

Winter v. Natural Res. Def. Council, 555 U.S. 7, 24 (2008). In adjudicating

requests for injunctive relief, this Court must “balance the competing claims of

injury and must consider the effect on each party of the granting or withholding of

the requested relief.” Id. In doing so, it is imperative that this Court “pay

particular regard for the public consequences in employing the extraordinary

remedy of injunction.” Id. As outlined below, the injunctive relief Plaintiffs

request would severely impede Montana’s administration of the November 3, 2020

general election.

       To obtain the injunctive relief they seek, the Plaintiffs must demonstrate: (1)




3
  It also bears noting that the Intervenor-Defendants have moved to dismiss the Lead-Plaintiffs’
complaint (Doc. 1) and for judgment on the pleadings. (Doc. 72.) Because the legal issues
raised in this motion (Doc. 72) share the Court’s analysis with respect to the issuance of
injunctive relief, the Court finds separate analysis of this motion unnecessary.
                                                8
       Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 9 of 46



actual success on the merits; (2) that they have suffered an irreparable injury; (3)

there exists no adequate remedy at law; (4) the balance of the hardships justifies a

remedy in equity; and (5) that the public interest would not be disserved by a

permanent injunction. Independent Training & Apprenticeship Program v.

California Dep’t of Indus. Relations, 730 F.3d 1024, 1032 (9th Cir. 2013) (citing

eBay Inc. v. MerchExch., LLC, 547 U.S. 388, 391 (2006). When the government is

a party, the final two factors merge into one. Drakes Bay Oyster Co. v. Jewell, 747

F.3d 1073, 1092 (9th Cir. 2014).

      In applying these elements, the Court is mindful that “[t]he standard for a

preliminary injunction is essentially the same as for a permanent injunction” and

that cases interpreting the preliminary injunction standard apply “with equal force

to . . . permanent injunction cases.” Flexible Lifeline Sys., Inc. v. Precision Lift,

Inc., 654 F.3d 989, 996 (9th Cir. 2011) (internal citations omitted). In considering

these legal standards, the Court finds that the Plaintiffs have failed to carry the

burden necessary to warrant the imposition of permanent injunctive relief.

                                      ANALYSIS

      Given the complexity of this action, the Court finds it necessary to discuss

how it categorizes the Plaintiffs and their claims. Plaintiffs can be split into three

distinct groups. The first group, referred to as the “Organizational Plaintiffs,”

consists of the Lead-Plaintiffs and the Ravalli County Republican Central

                                           9
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 10 of 46



Committee, a party in the member case (CV–20–67–H–DLC). The Organizational

Plaintiffs are various committees involved in efforts designed to improve

Republican electoral prospects in Montana. (Docs. 1 at 3–5; 1 at 6.)

      The second group, referred to as the “Legislative Plaintiffs,” is composed of

the Intervenor-Plaintiffs, including Greg Hertz, Speaker of the Montana House of

Representatives, and Scott Sales, President of the Montana Senate. (Doc. 38 at 4–

5.) Legislative Plaintiffs allege they were authorized by a majority of each

chamber of the Montana Legislature to bring this action. (Id.) Finally, the third

group, referred to as the “Candidate and Voter Plaintiffs,” constitute voters and

candidates (who, critically, also intend to vote) for public office in Montana. (Doc.

1 at 3–4.)

      Additionally, the Court finds that some of Plaintiffs’ claims rest on

sufficiently analogous legal grounds to warrant simultaneous attention. First, there

are the “Emergency Powers Claims” which, in essence, allege that the Directive

violates the Elections and Electors Clauses of the United States Constitution, by

permitting Governor Bullock to alter the time, place, and manner of Montana’s

federal elections and process for appointing Presidential electors without

legislative involvement. (See Id. at 33–34; 1 at 31–32; 38 at 18–19.)

      Second, there are the “Right to Vote Claims” which are premised on the

contention that the Directive will disenfranchise voters by: (1) opening the door to

                                         10
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 11 of 46



voter fraud; and (2) creating such an influx of mail ballots in the postal system that

“requested ballots never arrive or arrive too late and filled-out ballots get lost or

are delayed in the return process.” (See Doc. 1 at 34–37; 1 at 33; 38 at 20–21.)

Third, there is the “Equal Protection Claim,” asserted by the Member-Plaintiffs,

which alleges that the Directive violates the Fourteenth Amendment because voters

in counties that opted to conduct the election by mail ballot have a greater chance

of having their votes counted. (Doc. 1 at 37–38.) Pursuant to this analytical

framework, the Court proceeds first to the issue of jurisdiction.

      I.     Jurisdictional Issues.

      Defendants have raised the following jurisdictional issues: (1) whether the

Eleventh Amendment bars Plaintiffs’ Emergency Powers Claims; (2) whether

Plaintiffs lack standing to prosecute this action; and (3) whether the Court should

abstain from adjudication. Each issue shall be discussed in turn.

             A.     The Eleventh Amendment.

      Defendants maintain that Plaintiffs’ Emergency Powers Claims are barred

by the Eleventh Amendment. The Eleventh Amendment provides that “[t]he

Judicial power of the United States shall not be construed to extend to any suit in

law or equity, commenced or prosecuted against one of the United States by

Citizens of another State or by Citizens or Subjects of any Foreign State.” U.S.

Const. amend XI. A literal reading would, of course, compel only the conclusion

                                           11
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 12 of 46



that Montana is immune from suits in federal court brought by persons who are not

citizens of Montana. But this is not the law.

      Indeed, the Supreme Court has construed the Eleventh Amendment “to stand

not so much for what it says, but for the presupposition” it confirms, namely, that a

state is not “amenable to the suit of an individual without its consent.” Seminole

Tribe of Fla. v. Florida, 517 U.S. 44, 54 (1996) (internal citations omitted). That

is, the Eleventh Amendment is not governed by its text, but rather by “a

recognition that the States, although a union, maintain certain attributes of

sovereignty, including sovereign immunity.” Puerto Rico Aqueduct and Sewer

Auth. V. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993). Sovereign immunity acts

a shield, depriving the Court of jurisdiction over suits that are otherwise justiciable.

See Federal Mar. Comm’n v. South Carolina State Ports Auth., 535 U.S. 743, 754

(2002).

      But this shield is not impenetrable. Long ago, the Supreme Court carved out

a “necessary exception” to the general rule that the Eleventh Amendment prevents

individuals from suing states in federal court. Puerto Rico, 506 U.S. at 146. In Ex

Parte Young, the Supreme Court held that the Eleventh Amendment does not

preclude prospective enjoinment of a state official for ongoing violations of federal

law. 209 U.S. 123, 155–56 (1908). This exception “gives life to the Supremacy

Clause” by “vindicat[ing] the federal interest in assuring the supremacy” of federal

                                          12
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 13 of 46



law. Green v. Mansour, 474 U.S. 64, 68 (1985).

      While Ex Parte Young’s general rule has survived, its underlying theory

“has not been provided an expansive interpretation.” Pennhurst State School &

Hosp. v. Halderman, 465 U.S. 89, 102 (1984). In Pennhurst, the Supreme Court

extended (in fact, contracted) its prior Eleventh Amendment jurisprudence by

holding that the Eleventh Amendment prohibits federal courts from ordering state

officials to comply with state law. 465 U.S. at 103–17. Thus, under Pennhurst,

suits brought against state officials in federal court that complain of violations of

state law alone, remain barred by the Eleventh Amendment. More precisely, under

the Eleventh Amendment, federal courts have no business compelling state

officials to comply with state law.

      Predictably, the parties disagree on Pennhurst’s application to the present

suit. Defendants contend that although Plaintiffs’ complain of violations of the

federal constitution, the interpretation of state law necessary to resolve the merits

of those complaints renders the claims barred by the Eleventh Amendment. In

other words, Defendants contend that the Plaintiffs have brought claims based

solely on state law under the guise of a federal constitutional claim. Plaintiffs

respond that while their federal claims certainly require this Court’s interpretation

of state law, their claims are firmly rooted in the United States Constitution and are

thus constitutionally permissible under the Eleventh Amendment. The Court finds

                                          13
       Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 14 of 46



Plaintiffs’ position persuasive.

      The Supreme Court in Pennhurst acknowledged that the doctrine of Ex

Parte Young exists to, above all else, “promote the vindication of federal rights.”

465 U.S. at 105. With that in mind, the Court finds that it would undercut Ex Parte

Young completely to conclude that simply because a federal constitutional claim

requires the interpretation, or rests on the purported violation of, state law, it

suddenly comes within Pennhurst’s grasp. Indeed, if the presence of underlying

state law issues in a federal constitutional claim was sufficient to deprive this Court

of jurisdiction under Pennhurst, then Ex Parte Young would no longer perform the

necessary function of protecting the supremacy of federal law.

      The Plaintiffs complain of violations of federal law and seek an injunction

rectifying the resulting injury. Specifically, in their Emergency Powers Claims,

Plaintiffs contend that Governor Bullock, not the “Legislature,” has altered the

time, place, and manner of Montana’s federal elections in contravention of the

United States Constitution. As addressed at length below, the state law issues

underlying these claims guide but by no means dictate their resolution. Critical to

the outcome of these claims is a determination of what exactly the term

“Legislature” in the Elections and Electors Clauses means—and depending on the

answer— whether injunctive relief halting their violation should issue. This is

quintessentially a federal question. In short, the Court finds Plaintiffs have

                                           14
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 15 of 46



asserted proper Ex Parte Young claims and no Eleventh Amendment barrier blocks

adjudication.

             B.     Standing.

      Defendants maintain Plaintiffs lack standing to prosecute this action. “It is a

fundamental precept that federal courts are courts of limited jurisdiction.” Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 374 (1978). This notion is derived

from the United States Constitution itself, which limits the Court’s subject matter

jurisdiction to justiciable “cases” or “controversies.” U.S. Const., Art. III, § 2.

The federal courts’ limited jurisdiction “is founded in concern about the proper—

and properly limited—role of the courts in a democratic society.” Summers v.

Earth Island Inst., 555 U.S. 488, 492–93 (2009) (internal citations omitted).

      As such, it is incumbent upon this Court to ascertain whether subject matter

jurisdiction exists before analyzing the merits of a litigant’s claims. Arbaugh v.

Y&H Corp., 546 U.S. 500, 514 (2006). Indeed, this Court is to presume it is

without jurisdiction to hear a case until a contrary showing is made. Stock West,

Inc. v. Confederates Tribes of the Colville Reservation, 873 F.2d 1221, 1225 (9th

Cir. 1989). Subject matter jurisdiction is “the courts’ statutory or constitutional

power to adjudicate the case.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,

89 (1998). This includes underlying concepts such as standing. In re Palmdale

Hills Prop., LLC, 654 F.3d 868, 873 (9th Cir. 2011). The doctrine of standing

                                           15
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 16 of 46



requires “federal courts to satisfy themselves that the plaintiff[s have] alleged such

a personal stake in the outcome of the controversy as to warrant [their] invocation

of federal-court jurisdiction.” Summers, 555 U.S. at 493 (internal citations and

quotation marks omitted).

      In order to establish standing, Plaintiffs must show “(1) [they have] suffered

an ‘injury in fact’ that is (a) concrete and particularized and (b) actual or imminent,

not conjectural or hypothetical; (2) the injury is fairly traceable to the challenged

action of the defendant; and (3) it is likely, as opposed to merely speculative, that

the injury will be redressed by a favorable decision.” Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180 (2000). Critically, the

threshold question of whether Plaintiffs possess standing “precedes, and does not

require, analysis of the merits.” Maya v. Centex Corp., 658 F.3d 1060, 1068 (9th

Cir. 2011).

      Moreover, the “standing analysis which prevents a claim from being

adjudicated for lack of jurisdiction, [cannot] be used to disguise merits analysis,

which determines whether a claim is one for which relief can be granted if

factually true.” Catholic League for Religious and Civil Rights v. City and Cty. of

S.F., 624 F.3d 1043, 1049 (9th Cir. 2010) (en banc). Finally, because Plaintiffs

seek equitable relief, not damages, the Court “need not address standing of each

plaintiff if it concludes that one plaintiff has standing.” Townley v. Miller, 722

                                          16
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 17 of 46



F.3d 1128, 1133 (9th Cir. 2013). With this in mind, the Court therefore examines

whether at least one Plaintiff possesses standing.

                    1.     Organizational Plaintiffs.

      Defendants maintain the Organizational Plaintiffs have neither

representational or direct organizational standing. Each is discussed in turn.

                          i.     Representational Standing

      Representational standing exists when an organization’s “members would

otherwise have standing to sue in their own right, the interests at stake are germane

to the organization’s purpose, and neither the claim asserted nor the relief

requested requires the participation of individual members in the lawsuit.” Friends

of the Earth, 528 U.S. at 181. The Plaintiffs do not seem to contest, and the Court

finds, that the interest at stake—ensuring that Republican voters can exercise their

franchise—is germane to the Organizational Plaintiffs’ respective purposes. The

Court can likewise dispose of the third requirement at the outset, because when

injunctive relief is sought, participation of the individual members “is not normally

necessary.” United Food and Commercial Workers Union Local 751 v. Brown

Group, Inc., 517 U.S. 544, 546 (1996). Thus, the Court will focus its analysis on

the first prong of the representational standing inquiry.

      Defendants assert that the Organizational Plaintiffs’ members complain of

nothing more than generalized grievances insufficient to confer Article III

                                          17
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 18 of 46



standing. The Court agrees, as it must, that generalized grievances do not normally

constitute a particularized injury necessary to establish standing. Novak v. United

States, 795 F.3d 1012, 1018 (9th Cir. 2015). But the fact that “a harm is widely

shared does not necessarily render it a generalized grievance.” Id. (internal

citations and quotation marks omitted). In fact, the Supreme Court has been clear

that “where large numbers of voters suffer interference with voting rights” the

interests related to that are sufficiently concrete to obtain the standing necessary to

seek redress in an Article III Court. F.E.C. v. Akins, 524 U.S. 11, 24 (1998)

(holding that claims implicating voting rights “the most basic of political rights, is

sufficiently concrete and specific” to establish standing); see also Baker v. Carr,

369 U.S. 186, 206–07 (1962) (noting that prior cases have “squarely held that

voters who allege facts showing disadvantage to themselves as individuals have

standing to sue”).

      The Court finds that injuries related to voter rights are central to the

Organizational Plaintiffs’ claims and stem directly from issuance of the Directive.

Because the alleged injuries to the members’ voting rights at issue in this case

could conceivably be asserted by any Montanan does not eradicate the standing

necessary to assert these claims. On the contrary, the Supreme Court has

repeatedly enumerated the principle that claims alleging a violation of the right to

vote can constitute an injury in fact despite the widespread reach of the conduct at

                                          18
       Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 19 of 46



issue. In short, the harm complained of here is sufficiently concrete to pass the

Organizational Plaintiffs through the standing gateway necessary to adjudicate

their claims on the merits.4

                              ii.     Organizational Standing

       Even if the Organizational Plaintiffs’ lacked representational standing the

Court finds they similarly enjoy organizational standing. The test of whether an

organizational plaintiff has standing is identical to the three-part test outlined

above normally applied in the context of an individual plaintiff. La Asociacion de

Trabajordores de Lake Forest v. City of Lake Forest, 624 F.3d 1083, 1088 (9th

Cir. 2010). An organization establishes the requisite injury upon a showing of

“both a diversion of its resources and a frustration of its mission.” Id. But, as

Defendants correctly note, the Organizational Plaintiffs cannot simply “spend

money fixing a problem” for the purpose of manufacturing standing. Id. Instead,

the Organizational Plaintiffs are required to demonstrate “it would have suffered

some other injury if it had not diverted resources to counteracting the problem.”

Id. The Court is persuaded the Organizational Plaintiffs have established a

diversion of resources sufficient to confer standing.




4
 The Court likewise finds that this legal conclusion supports a finding of standing for the Voter
and Candidate Plaintiffs, who similarly allege infringements on their right to vote. (Doc. 1 at 3–
4.) Because the Candidate Plaintiffs allege they intend to vote, the Court need not address
whether they possess standing to prosecute their claims as candidates.
                                                19
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 20 of 46



      Defendants contest this form of standing by asserting that Organizational

Plaintiffs have nothing to educate their members about, since the Directive

expands rather than contracts the opportunity to vote. But this assertion cannot

withstand scrutiny. The Directive, while certainly expanding the remote voting

opportunities of Montanans, necessarily contemplates a reduction in available in-

person voting opportunities by counties that opt-in to the mail ballot option. (Doc.

81-15 at 5.) As the supplemental declaration provided by the Member-Plaintiffs

establishes, there is a “73% drop in the number of in person polling places open to

Montanans who want to vote in person on Election Day across the state.” (Doc.

109-1 at 3.) This reduction requires the Organizational Plaintiffs’ to expend

resources in an effort to inform their members how individual counties intend to

administer the November 3, 2020 general election and where in-person voting

opportunities are located. As such, the Organizational Plaintiffs’ purpose of

educating Republican voters—especially those who wish to vote in person—on

available voting opportunities is necessarily impacted by the Directive.

      Organizational Plaintiffs have provided the Court with declarations to this

effect. For example, the Declaration of Sam Rubino explains how expenditure of

resources is necessary to “inform voters about the directive’s changes” to voting

opportunities, including “when, and where to submit mail-in ballots if they have

never submitted one before; and where to cast a traditional ballot at whatever in-

                                         20
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 21 of 46



person polling locations counties may provide.” (Doc. 94-1 at 3.) The remaining

declarations submitted by Ryan Dollar and Spenser Merwin confirm the

expenditure of resources necessary to educate the Organizational Plaintiffs’

members on the Directive’s impact on voting in Montana for the November 3,

2020 general election. (Docs. 93-1 at 3; 93-2 at 3–4.) This is sufficient to confer

the Organizational Plaintiffs with organizational standing. Having found that the

Organizational Plaintiffs and Voter and Candidate Plaintiffs have standing, the

Court possesses the constitutional authority to adjudicate all of the Plaintiffs’

claims on the merits. As such, the Court need not address the standing of

Legislative Plaintiffs, who assert claims identical to that of the Lead-Plaintiffs.

             C.     Abstention.

      Governor Bullock urges this Court to abstain from resolving Plaintiffs’

claims on the merits under the Pullman abstention doctrine. “The Pullman

abstention doctrine is a narrow exception to the district court’s duty to decide cases

properly before it which allows postponement of the exercise of federal jurisdiction

when ‘a federal constitutional issue . . . might be mooted or presented in a different

posture by a state court determination of pertinent state law.’” C-Y Development

Co. v. City of Redlands, 703 F.2d 375, 377 (9th Cir. 1983). Pullman abstention is

only appropriate upon satisfaction of a three-prong test:




                                          21
       Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 22 of 46



      (1)    The complaint “touches a sensitive area of social policy upon
             which the federal courts ought not to enter unless no alternative
             to its adjudication is open;”

      (2)    Such constitutional adjudication plainly can be avoided if a
             definitive ruling on the state issue would terminate the
             controversy; and

      (3)    The possibly determinative issue of state law is doubtful.

Id. In applying these factors, the narrowness of this exception cannot be

understated, and this Court should only abstain “in the exceptional circumstances

where the order to the parties to repair to the state court would clearly serve an

important countervailing interest.” Id. The Court find abstention inappropriate in

this case.

      Regarding the first prong, the Court agrees that Plaintiffs’ claims regarding

Montana’s electoral processes touches on a sensitive area of social policy. But it

cannot be said this is an area federal courts are hesitant to enter. On the contrary,

federal courts are routinely tasked with resolving issues related to the state

administration of elections. See, e.g., Crawford v. Marion Cty Election Bd., 553

U.S. 181 (2008). The Court also finds that resolution of the state law issues

underlying this dispute will not terminate the action. On the contrary,

determination of whether Governor Bullock has exceeded his authority under state

law is separate and distinct from the question of whether the provisions providing

such authority comport with the Elections and Electors clauses. This second

                                          22
         Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 23 of 46



question is as essential to the resolution of the Emergency Powers Claims as the

first.

         Finally, as discussed at length below, the Court finds that the state law issues

underlying this case are far from uncertain and are readily determinable by the

Court. In short, this is not the unique case in which abstention is justified.

Governor Bullock urges this Court to follow the abstention path paved by the

Western District of Pennsylvania in a similar case. See Trump for President, Inc.

v. Boockvar, 2020 WL 4920952 (W.D. Pa. 2020). But the Court finds this case

distinguishable. While not determinative, a compelling justification for abstention

in Boockvar was the actual existence of state law proceedings that would resolve

the state law issues present in that case. Id. at *18. No party to this action disputes

that time is of the essence. Ballots are set to be mailed on October 9, 2020. (Doc.

81-15 at 4.) The Court does not find it wise to force Plaintiffs to assert identical

claims in state court at this late hour with no promise of timely adjudication.

Potrero Hills Landfill v. County of Solano, 657 F.3d 875, 889–90 (9th Cir. 2011)

(“Federal courts are not required to send a case to the state court if doing so would

simply impose expense and long delay upon the litigants without hope of its

bearing fruit . . . to the contrary, under such circumstances, it is the duty of a

federal court to decide the federal question when presented to it”) (internal




                                            23
        Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 24 of 46



quotation marks and citations omitted). In short, abstention is neither required nor

appropriate in this case.

       II.     Injunctive Relief.

       Having concluded that the Eleventh Amendment does not bar consideration

of the Plaintiffs’ Emergency Powers Claims, that standing exists, and that

abstention is inappropriate, the Court will adjudicate the claims presented on the

merits. As noted above, in order to obtain injunctive relief, Plaintiffs must

demonstrate: (1) actual success on the merits; (2) that they have suffered an

irreparable injury; (3) there exists no adequate remedy at law; and (4) the balance

of the hardships justifies a remedy in equity and the public interest would not be

disserved by a permanent injunction. Independent Training, 730 F.3d at 1032;

Jewell, 747 F.3d at 1092.5 Each element is discussed in turn.

               A.      Actual Success on the Merits.

                       i.      Emergency Powers Claims.

       The United States Constitution provides, in relevant part, that the “Times,

Places and Manner of holding Elections for Senators and Representatives, shall be

prescribed in each State by the Legislature thereof.” U.S. Const., art. I, § 4, cl. 1.

Additionally, Article II mandates that “Each State shall appoint, in such Manner as


5
 The Court notes that Plaintiffs also request declaratory relief to the effect that the Declaration is
unconstitutional. However, because the issuance of this relief is dependent on Plaintiffs’ actual
success on the merits, the Court finds separate analysis of these claims unnecessary.
                                                 24
          Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 25 of 46



the Legislature thereof may direct, a Number of Electors, equal to the whole

Number of Senators and Representatives to which the State may be entitled in the

Congress . . . .” Id., art. II, § 1, cl. 2.

          Plaintiffs contend that the Directive violates these clauses by altering the

manner in which Montana conducts the November 2, 2020 general election

through executive fiat rather than legislative action. In support of their argument,

Plaintiffs invoke a myriad of provisions of the Montana Code Annotated which

they contend either fail to permit or outright prohibit Governor Bullock from

issuing the Directive. The Defendants maintain that not only has Governor

Bullock acted well within the authority conferred on him by the Montana

Legislature, but that this delegation of power does not offend the Elections or

Electors Clauses.

          Resolution of these claims requires the Court to analyze the relevant

statutory framework under which Montana conducts its elections and by which

Governor Bullock purports to act. In doing so, the critical question becomes

whether the Montana Legislature has, in its laws governing the manner in which

federal elections are administered, permitted Governor Bullock to authorize

counties to conduct such elections, in part, by mail ballot. The Court is convinced

it has.

          As a starting point, the Court notes that the Montana Constitution provides

                                              25
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 26 of 46



that the “legislature shall provide by law the requirements for . . . administration of

elections.” Mont. Const. art. IV, § 3. In exercise of this constitutional command,

the Montana Legislature has adopted a comprehensive framework of laws

governing the electoral process. Relevant here are the provisions outlining the

process by which elections can be conducted by mail. In passing such laws, the

Montana Legislature stated:

      The purpose of this chapter is to provide the option of and procedures
      for conducting certain specified elections as mail ballot elections. The
      provisions of this chapter recognize that sound public policy
      concerning the conduct of elections often requires the balancing of
      various elements of the public interest that are sometimes in conflict.
      Among these factors are the public’s interest in fair and accurate
      elections, the election of those who will govern or represent, and cost-
      effective administration of all functions of government, including the
      conduct of elections. The provisions of this chapter further recognize
      that when these and other factors are balanced, the conduct of
      elections by mail ballot is potentially the most desirable of the
      available options in certain circumstances.

Mont. Code Ann. § 13-19-101.

      Notably, the provisions of Montana law permitting an election to be

conducted by mail-ballot provide that “a regularly scheduled federal, state, or

county election” cannot “be conducted by mail ballot.” Mont. Code Ann. § 13-19-

104(3)(a). Montana’s statutory framework regarding the administration of

elections cannot be read in isolation, however, and particular attention to the

emergency powers afforded to the Governor must be paid. Specifically, the

Montana Legislature has provided Governor Bullock with the power to “suspend
                                          26
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 27 of 46



the provisions of any regulatory statute prescribing the procedures for conduct of

state business or orders or rules of any state agency if the strict compliance with

the provisions of any statute, order, or rule would in any way prevent, hinder, or

delay necessary action in coping with the emergency or disaster.” Mont. Code

Ann. § 10-3-104(2)(a).

      Emergency is defined as “imminent threat of a disaster causing immediate

peril to life or property that timely action can avert or minimize.” Id. § 10-3-

103(8). Disaster is defined as “the occurrence or imminent threat of widespread or

severe damage, injury, or loss of life or property resulting from any . . . outbreak of

disease.” Id. 10-3-103(4). The Court has no trouble concluding that the COVID-

19 pandemic constitutes a disaster and emergency within the meaning of the

aforementioned statutes. As such, the Court must determine whether Governor

Bullock has exceeded his authority under Montana Code Annotated § 10-3-

104(a)(2).

      The parties devote significant argument to whether the statute in question,

Montana Code Annotated § 13-19-104, is regulatory and therefore falls within

Governor Bullock’s suspension power conferred on him through Montana Code

Annotated § 10-3-104(a)(2). Plaintiffs urge this Court to construe “regulatory”

narrowly, limiting the term to licensing statutes or other public service laws

enacted pursuant to Montana’s inherent police powers. Defendants argue for a

                                          27
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 28 of 46



broader reading, characterizing regulatory statutes as those which apply to the

conduct of state actors.

      Statutes governing the electoral process are by their very nature regulatory.

Anderson v. Celebrezze, 460 U.S. 780, 788 (1983) (construing Ohio’s statutory

deadline for candidacy statements as part of its “regulation of elections” and

exercise of the state’s “important regulatory interests”); Burdick, 504 U.S. at 433–

34 (interpreting Hawaii’s statutory framework regarding write-in voting as a facet

of “the State’s important regulatory interests . . . .”); Crawford, 553 U.S. at 203

(referring to Indiana’s voter identification statute as a “neutral, nondiscriminatory

regulation of voting procedure”).

      Indeed, the statute at issue does not permit the Governor to suspend any

regulatory statute, but rather only those regulatory statutes that prescribe “the

procedures for conduct of state business.” Mont. Code Ann. § 10-3-104(2)(a).

None of the cases relied on by Plaintiffs interpret the reach of the Governor’s

suspension power. Instead, Plaintiffs point to a series of Montana cases using the

words “regulatory statute” completely divorced from the situation at hand and the

powers at play. One case for example, characterizes the Montana Unfair Trade

Practices Act as a “regulatory statute.” Mark Ibsen, Inc. v. Caring for Montanans,

Inc., 371 P.3d 446, 455. But Mark Ibsen refers to the Montana Unfair Trade

Practices Act which regulates “trade practices in the business of insurance,” not the

                                          28
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 29 of 46



conduct of state business. Id.; see also Mont. Code Ann. § 33-18-101. The failure

to connect the word regulatory to “conduct of state business” severely undermines

Plaintiffs’ proposed interpretation.

      The Court is convinced that the statute at issue here, Montana Code

Annotated § 13-19-104(3)(a), which forbids local officials from conducting a

“regularly scheduled federal, state or county election” by mail ballot, is precisely

the sort of regulatory statute that falls within Governor Bullock’s statutory

suspension power. After all, the administration of federal, state, and local elections

is quintessentially state business. See Clingman v. Beaver, 544 U.S. 581, 586

(2005) (noting that the Constitution “grants States broad power to prescribe the

Times, Places and Manner of holding Elections for Senators and Representatives . .

. which power is matched by state control over the election process for state

offices”) (internal citations and quotation marks omitted). As discussed below, the

Court has no trouble concluding that suspension of Montana Code Annotated § 13-

19-104(3)(a) is necessary to facilitate Montana’s effective response to the COVID-

19 pandemic. The provisions on which Governor Bullock relies in issuing the

Directive not only provide him with such authority, but likewise constitute a

fundamental part of the legislative enactments governing the time, place, and

manner of elections in Montana and how electors are appointed.

      But this does not end the matter, because there is the additional question of

                                          29
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 30 of 46



whether such delegation by the Montana Legislature to Governor Bullock is

constitutional. Resolution of this question depends on the meaning of the term

“Legislature” as used in the Elections and Electors Clauses. As an initial matter,

the Court finds no need to distinguish between the term “Legislature” as it is used

in the Elections Clause as opposed to the Electors Clause. Not only were both

these clauses adopted during the 1787 Constitutional Convention, but the clauses

share a “considerable similarity.” Arizona State Legis. v. Arizona Indep.

Redistricting Comm’n, 576 U.S. 787, 839 (2015) (Roberts, J., dissenting).

      Additionally, “[w]herever the term ‘legislature’ is used in the Constitution, it

is necessary to consider the nature of the particular action in view” before

affording it a certain meaning. Smiley v. Holm, 285 U.S. 355, 366 (1932). With

this in mind, the Court finds that the term “Legislature” is used in a sufficiently

similar context in both clauses to properly afford the term an identical meaning in

both instances. Specifically, the term “Legislature” as used in both clauses refers

to a state’s legislative function as opposed to the term’s use in other places in

reference to an electoral, ratifying, or consenting function. Id. at 365–66. As such,

the Court conducts a singular analysis in resolving both constitutional questions.

      A survey of the relevant case law makes clear that the term “Legislature” as

used in the Elections Clause is not confined to a state’s legislative body. On the

contrary, nearly a century ago the Supreme Court concluded that the term

                                          30
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 31 of 46



“Legislature did not mean the representative body alone” but also “a veto power

lodged in the people” by way of the Ohio Constitution’s referendum process.

Davis v. Hildebrant, 241 U.S. 565, 566–70 (1916). The Supreme Court followed

the trajectory established by Davis several years later in Smiley v. Holm, where it

concluded that the term “Legislature” in the Elections Clause did not “preclude[] a

state from providing that legislative action in districting the state for congressional

elections shall be subject to the veto power of the Governor as in other cases of the

exercise of the lawmaking power.” 285 U.S. 355, 372–73 (1932). Thus, after

Davis and Smiley it was clear that the term “Legislature” in the Elections Clause

included not only a state’s lawmaking body, but also the citizens’ referendum

power and the Governor’s veto.

      The Supreme Court expanded, rather than abandoned, this interpretation of

the term “Legislature” just five years ago. There, the Supreme Court concluded

that the term “Legislature” in the Elections Clause also encompasses an

independent redistricting commission utilized by Arizona to draw congressional

districts. Arizona State Legis., 576 U.S. at 804–09. In doing so, the Supreme

Court concluded the Elections Clause “respect[s] the State’s choice to include” the

people’s referendum power, the Governor’s veto, and an independent restricting

commission in decisions regarding the times, places, and manners of federal

elections. Id. at 807.

                                          31
       Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 32 of 46



       Upon review of these cases, the Court finds no reason to conclude that the

Montana Legislature’s decision to afford the Governor’s statutory suspension

power a role in the time, place, and manner of Montana’s federal elections should

not be afforded the same respect. In other words, Governor Bullock’s use of the

legislatively created suspension power is not repugnant to the constitutional

provisions invoked by Plaintiffs.6 As such, the Court finds that the Directive

violates neither the Elections or Electors clause of the United States Constitution

and judgment in favor of the Defendants on this claim is appropriate.

                      ii.     Right to Vote Claims.

       While not specifically enumerated, “[u]ndeniably the Constitution of the

United States protects the right of all qualified citizens to vote, in state as well as in

federal elections.” Reynolds v. Sims, 377 U.S. 533, 554 (1964). This right is

“individual and personal in nature.” Gill v. Whitford, 138 S. Ct. 1916, 1930

(2018). Additionally, this right “can neither be denied outright . . . nor destroyed




6
  Plaintiffs reference in passing Article III, § 1 of the Montana Constitution which forbids “the
exercise of power properly belonging to one branch” by another. But not only have Plaintiffs
failed to assert a stand alone claim under the Montana Constitution, jurisdictional issues
attendant to such a claim aside, this constitutional provision does not require “absolute
independence” which “cannot exist in our form of government.” Powder River Cty v. State, 60
P.3d 357, 231–32 (Mont. 2002). On the contrary, this provision “has never been accepted as an
absolute principle in practice” and is designed to prevent “a single branch from claiming or
receiving inordinate power” rather than “bar[ring] cooperative action among the branches of
government.” Id. at 232. Cooperative action in the administration of elections and response to
an emergency are exactly what has occurred here. As such, the Court has serious doubts about
the merits of a state constitutional claim, assuming it had properly been raised in this case.
                                                32
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 33 of 46



by alteration of ballots . . . nor diluted by ballot-box stuffing.” Reynolds, 377 U.S.

at 554. The parties have focused their argument on whether a claim for vote

dilution rooted in the United States Constitution is cognizable. The Court finds

such an analysis to be unnecessary because, even assuming such a claim exists,

Plaintiffs have not even attempted to introduce the requisite evidence necessary to

prevail.

      The Plaintiffs maintain that because the Directive permits counties to

conduct the November 3, 2020 general election by mail ballot, this election will be

ripe with fraud and thus result in unconstitutional disenfranchisement of a both

direct and dilutive nature. Yet, Plaintiffs have not introduced even an ounce of

evidence supporting the assertion that Montana’s use of mail ballots will inundate

the election with fraud. Indeed, as indicated at the beginning of this Order, at the

September 22, 2020 hearing on the merits, counsel for both the Member-Plaintiffs

and Lead-Plaintiffs conceded they do not possess any evidence establishing prior

incidents of voter fraud in Montana, which has an established and well used

absentee voting system. The Court is thoroughly unconvinced that will change in

counties electing into the Directive’s mail ballot option.

      The record is replete with evidence that Montana’s elections and the use of

mail ballots present no significant risk of fraud. The Declaration of Dr. Michael

Herron is particularly enlightening. There, Dr. Herron concludes that there is

                                          33
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 34 of 46



absolutely no evidence that deliberate voter fraud has occurred in Montana from

2012 to 2020. (Doc. 75-2 at 21.) Particularly, Dr. Herron concludes that “[v]oter

fraud of all types is rare in the United States and rare in Montana as well.” (Id.)

Upon systematic dissection of the Lead-Plaintiffs’ motion (Doc. 8), Dr. Herron

concludes that they have failed to “establish a compelling likelihood that voter

fraud will occur in Montana if this state uses universal vote-by-mail in the

November election.” (Doc. 75-2 at 22.)

      The Court also agrees that “[t]he most appropriate comparison election for

the upcoming, statewide November 2020 General Election in Montana is the

statewide, June 2020 Primary election in Montana” in which no evidence of voter

fraud has been uncovered. (Id. at 34, 37.) The declarations provided by Governor

Bullock from three election officials in Montana fortifies the conclusion that a

county’s use of mail ballots does not meaningfully increase the already nominal

risk of voter fraud in this State. (Docs. 81-3 at 4; 81-4 at 5.) The Intervenor-

Defendants have similarly provided the Court with deposition testimony from

various state officials confirming the lack of prior voter fraud in Montana. (Doc.

75-5 at 4, 9–10; 75-6 at 4–6; 75-7 at 4–5; 75–8 at 3–5.)

      Additionally, the Court finds no reason to believe that the electoral

safeguards designed to protect the integrity of Montana’s elections and prevent

fraud will not operate as they have in the past. These include, but are not limited

                                          34
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 35 of 46



to, Montana’s proscription on voting twice in one election, Montana’s ban on

fraudulent voter registration, and the required signature verification upon receipt of

a mail ballot. Mont. Code Ann. §§ 13-13-241, 13-19-309, 13-35-209, 13-35-

210(1). None of these statutory provisions have been suspended by Governor

Bullock’s Directive.

      The Member-Plaintiffs point to the Supreme Court’s dicta in Crawford as

conclusive evidence of voter fraud. (Doc. 3 at 3.) But Crawford does not limit its

discussion of possible voter fraud to mail ballots. Instead, Crawford discusses

prior instances of voter fraud in the registration, in-person voting, and absentee

voting contexts. 553 U.S. at 194–95, ns. 11–13. Additionally, the Supreme Court

in Crawford did not deploy its discussion of voter fraud to invalidate an entire

electoral scheme—as Plaintiffs seek to do here—but rather to justify the imposition

of the exact sort of safeguards previously discussed. Id. at 196.

      Furthermore, if reliance on Crawford alone without any supporting evidence

were enough, it is unclear how our republic could be expected to conduct elections

at all. Litigants could simply attack any electoral structure as inviting fraud and

thus offensive of the constitutional rights Plaintiffs invoke here. Such a result

would cripple our great democratic experiment and bolster forces determined on

thwarting popular government. In the final analysis, the Court finds that Plaintiffs

have not established that the use of mail ballots by Montana counties will introduce

                                          35
       Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 36 of 46



any meaningful level of fraudulent behavior into the election that could possibly

rise to the level of a constitutional violation.

       The Lead-Plaintiffs also allege that the Directive infringes on the right to

vote because the “sudden surge in mail ballots” will result in requested ballots

never arriving, arriving too late, or completed ballots getting lost or delayed in the

return process. But this contention suffers from the same fatal flaw as that based

on voter fraud, an utter lack of any supporting evidence. The Plaintiffs have failed

to provide any proof that Montana’s mail system will be unable to process an

influx in ballots. It takes more than mere supposition to prevail on the merits.

Plaintiffs’ claim regarding errors in the mail system suffers the same fate as those

rooted in voter fraud.

                      iii.    Equal Protection Claim.

       The Member-Plaintiffs’ Equal Protection Claim lacks clarity. In their

complaint, the Member-Plaintiffs rely on the Court’s holding in Bush v. Gore and

allege that because “46 of 56 Montana counties have filed mail-ballot plans,” if

such plans are approved “voters in the 46 counties will have greater voting power

than other-county voters.” (Doc. 1 at 38.)7 The complaint further alleges that the

Directive “enhances the odds of voters in counties adopting” it of “being able to



7
 As noted in this Order, the number of counties currently opting in under the Directive is 45 not
46.
                                               36
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 37 of 46



vote and have their voices counted” and “[a]s a result, proportionally more votes

will be obtained from in-Plan counties than from other counties—with the

difference not being accounted for by population differences.” (Id.)

      The briefing submitted by Member-Plaintiffs fails to further illuminate the

argument, simply contending that the Directive is a “disparate-power Plan” that

provides some voters with greater voting power. (Doc. 91 at 12.) At oral

argument, counsel for Member-Plaintiffs confused the issue by characterizing their

equal protection argument as being rooted in the risk of voter fraud attached to the

use of mail ballots. To the extent voter fraud plays a role in the Equal Protection

Claim, which is not clear from the face of the complaint, such a claim can be easily

disregarded for the reasons discussed above, again the complete absence of any

evidence establishing that voter fraud has occurred in the past or is likely to occur

by way of the Directive in Montana.

      In Bush v. Gore, the Supreme Court reiterated the longstanding principle that

“one group can be granted greater voting strength than another is hostile to the one

man, one vote basis of our representative government.” 531 U.S. 98, 107 (2000).

Particularly, the Supreme Court held that “[e]qual protection applies” to the right

to vote and “[h]aving once granted the right to vote on equal terms, the State may

not, by later arbitrary and disparate treatment, value one person’s vote over that of

another.” Id. at 104–05. Applying these principles, the Supreme Court found that

                                          37
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 38 of 46



the Florida Supreme Court’s ratification of disparate standards used by counties to

determine what is or is not a valid vote resulted in the arbitrary and disparate

treatment forbidden by the Equal Protection Clause. Id. at 104–09. The Court

finds no such equal protection issue here.

      First, the Supreme Court was clear in Bush v. Gore that the question was not

“whether local entities, in the exercise of their expertise, may develop different

systems for implementing elections.” Id. at 109. Yet this is precisely the conduct

of which the Member-Plaintiffs now complain. The crux of their argument, as pled

in their complaint, is that the use of a mail ballot system by some counties and not

others results in unconstitutionally disparate treatment. The Court agrees with

Governor Bullock’s argument that few (if any) electoral systems could survive

constitutional scrutiny if the use of different voting mechanisms by counties

offended the Equal Protection Clause.

      Second, in any event, the Court finds Member-Plaintiffs’ complaints of

disparate and unequal treatment unfounded. The Directive makes clear that even

in counties electing to opt into Montana’s mail ballot procedure for the November

3, 2020 general election, in-person voting opportunities will remain available.

(Doc. 81-15 at 3.) Additionally, the Member-Plaintiffs have not introduced any

evidence that the 11 Montana counties electing to conduct the election without the

use of mail ballots are utilizing procedures that render voters in those counties less

                                          38
       Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 39 of 46



likely to have their votes cast. Likewise, nothing in the record supports the claim

that the counties who have opted to proceed under the Directive are more likely to

permit their citizens to successfully cast a ballot. As such, the Directive does not

condone or facilitate any disparate treatment of Montana voters, and instead, is

designed to ensure that all eligible Montanans can vote in the upcoming election.

In sum, the Member-Plaintiffs Equal Protection Claim is without merit.

      As the foregoing illustrates, Plaintiffs do not enjoy actual success on the

merits of any of their claims. This conclusion alone precludes Plaintiffs’ request

for injunctive relief. See Confederated Tribes & Bands of Yakama Nation v.

Yakama Cty., 963 F.3d 982, 993 (9th Cir. 2020) (concluding that Yakama Nation

was not entitled to a permanent injunctive after failing to show actual success on

the merits). Nonetheless, the Court finds it prudent to address the remaining

factors.

             B.     Irreparable Injury.

      To establish this factor, Plaintiffs must demonstrate that they have suffered

irreparable injury. It is not lost on this Court that constitutional violations are often

sufficient in and of themselves to establish irreparable harm. Goldie’s Bookstore,

Inc. v. Superior Court of Cal., 739 F.2d 466, 472 (9th Cir. 1984); Associated Gen.

Contractors of Cal., Inc. v. Coalition for Econ. Equity, 950 F.2d 1401, 1412 (9th

Cir. 1991). As noted above, the entirety of Plaintiffs’ claims consist of purported

                                           39
       Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 40 of 46



constitutional violations. But, as discussed at length, none of these claims are

meritorious. Thus, Plaintiffs have not suffered any irreparable injury.

Consequently, this factor weighs in Defendants’ favor.

             C.     Adequacy of Remedies at Law.

      In analyzing this factor, the Court notes that “unlike monetary injuries,

constitutional violations cannot be adequately remedied through damages.”

Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138 (9th Cir. 2009) (internal citations

and alterations omitted). This notion, of course, depends on the actual finding of a

constitutional violation, which is not present in this case. Having found no

constitutional violation, the Court holds that Plaintiffs are not entitled to any relief,

equitable or otherwise.

             D.     Balance of Hardships and Public Interest.

      In conducting the final injunctive inquiry, this Court heeds the Supreme

Court’s warning against changing the rules of the game on the eve of an election.

Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207

(2020) (internal citations omitted). This warning necessarily cautions against the

issuance of injunctive relief in this case, just days before ballots are to be mailed

by counties who have elected to utilize the mail ballot procedures authorized by the

Directive.

      Indeed, federal courts have time and time again been cautioned against

                                           40
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 41 of 46



injecting themselves into the electoral process. See, e.g., Southwest Voter

Registration Educ. Project v. Shelley, 344 F.3d 914, 918 (9th Cir. 2003) (holding

“[t]here is no doubt that the right to vote is fundamental, but a federal court cannot

lightly interfere with or enjoin a state election”). In fact, “[t]he decision to enjoin

an impending election is so serious that the Supreme Court has allowed elections to

go forward even in the face of an undisputed constitutional violation.” Id.

(collecting authority).

      This restraint on the issuance of injunctive relief is unsurprising, because

ultimately an “injunction is a matter of equitable discretion; it does not follow from

success on the merits as a matter of course.” Winter, 555 U.S. at 32. Accordingly,

even if Plaintiffs’ had actually succeeded on the merits of their claims, which they

have not, it does render the issuance of an injunction preordained. On the contrary,

the Court is compelled to carefully balance the equities and the public interest

before awarding the extraordinary relief Plaintiffs’ seek. In doing so, the Court

finds that this factor weighs strongly in the Defendants’ favor.

      The evidence in the record demonstrates that issuance of the injunctive relief

sought by Plaintiffs would have profound, and most likely catastrophic

consequences on the administration of Montana’s general election. Election

officials have extensively outlined the nearly insurmountable challenges which

would arise should the Court enjoin enforcement of the Directive. These include:

                                           41
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 42 of 46



(1) the impossibility of procuring, training, and certifying the competency of the

election judges necessary to administer an election in the absence of mail ballot

procedures; (2) the logistical nightmare posed by completely reversing course at

this late hour and moving from a mail ballot to traditional election administration;

and (3) the difficulty, harm to election integrity, and resulting confusion that would

occur if counties had to notify their citizens of the abrupt last minute change to

available voting opportunities. (Docs. 81-3 at 2–3; 81-4 at 2–4; 81-15 at 7–13.)

These concerns are well founded and provide strong equitable and public interest

considerations against enjoinment of the Directive.

      This Court finds that it would not only be unequitable, but also strongly

against the public interest, to upset the current election procedures of 45 Montana

counties just days before mail ballots are to be sent to registered voters. Those 45

counties would be forced, likely in vain, to quickly develop the electoral

infrastructure necessary to administer the general election under normal conditions.

The result is the possible disenfranchisement of thousands of Montana voters who

as of the date of this Order, are operating under the belief that they will shortly

receive a ballot in the mail. Issuance of an injunction presumes counties could

successfully notify these voters of the need to apply for an absentee ballot (which

may not be successfully processed in time) in order to vote from the safety of their

home or that these voters will be willing to brave the pandemic and exercise their

                                          42
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 43 of 46



franchise in person. Both are unlikely. As such, the injunction Plaintiffs’ seek

would likely bring about significant disenfranchisement.

      Irrespective of these administrative issues, the Court also finds that

enjoinment of the Directive would only accelerate the outbreak of COVID-19

which Montana now faces. Contrary to Plaintiffs’ assertions that Montana is out of

the woods and free from the virus that continues to cripple society across the globe,

Montana continues to struggle with outbreaks across the state. In fact, as of

September 29, 2020, and as the following graph indicates, Montana’s COVID-19

cases continue to rise, with a commensurate increase in deaths.




Montana Covid Map and Case Count, N.Y. TIMES, https://nyti.ms/2R3F2S9 (last

visited September 29, 2020). It is not hard to imagine that enjoinment of the

Directive would vastly increase the number of Montanans exercising their


                                         43
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 44 of 46



franchise in person during the election. Given the contraction of available in-

person voting opportunities, this influx of in person voters would obviously hasten

the already increasing spread of COVID-19 infections in Montana.

      Indeed, these health concerns were the primary basis on which Governor

Bullock rooted the Directive. (Doc. 81-15 at 2–3.) Evidence submitted in this case

raises compelling public health concerns stemming from enjoinment of the

Directive. (See, e.g., Doc. 81-1 at 6.) The Declaration of Dr. Gregory Holzman,

for example, outlines at length the safety measures necessary to safely conduct an

election by predominately in-person voting. (Doc. 81-5 at 5–6.) In the end,

however, Dr. Holzman concludes that “last minute changes that eliminate mail

voting would require substantial effort by election administrators to provide for

high-density, crowded polling place election procedures that satisfy the” necessary

safety measures. (Id. at 7.)

      Governor Bullock has provided the Court with a declaration from a resident

of Cascade County, Montana who intends to vote in the upcoming election. (Doc.

81-6 at 2.) Because of this voter’s health conditions, voting in person is simply not

possible. (Id. at 2–3.) Enjoining the Directive would effectively disenfranchise

this voter, who, based on the administrative issues outlined above, would unlikely

be able to successfully register for and receive an absentee ballot prior to election

day. This voter does not exist in isolation, and in-person voting by his family

                                          44
        Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 45 of 46



members and friends, which would be increasingly likely if the Directive was

enjoined, would vastly increase his own risk of viral exposure with possibly deadly

consequences. (Id.) These concerns are likely not unique and apply with equal

force to many Montanans, who either themselves or a loved one suffer from a

medical condition for which COVID-19 exposure poses a grave risk.

        Ultimately, considerations of public health weigh strongly against the

issuance of an injunction, even if Plaintiffs’ claims were meritorious. Having

weighed the requisite factors, the Court concludes that Plaintiffs are not entitled to

injunctive relief. Because they have not actually succeeded on the merits of any of

their claims, the Court additionally finds that they are not entitled to any of the

relief they seek. As such, judgment in favor of the Defendants in both the lead and

member cases is warranted.

        Accordingly, IT IS ORDERED that the Plaintiffs’ requests for injunctive,

declaratory, or any other form of relief are DENIED.

        IT IS FURTHER ORDERED that judgment in both the lead case (CV 20–

66–H–DLC) and the member case (CV–20–67–H–DLC) shall be entered in the

Defendants’ favor.

        IT IS FURTHER ORDERED that all pending motions are DENIED as

moot.

        The Clerk of Court is directed to enter judgments in the lead and member

                                          45
      Case 6:20-cv-00066-DLC Document 112 Filed 09/30/20 Page 46 of 46



cases by separate documents and close the case files.

      DATED this 30th day of September, 2020.




                                        46
